Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/9/21 overcome the obviousness and double patenting rejections set forth in the office action mailed 7/21/21. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 103
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamoto (U.S. PG Pub. No. 2012/0322704) in view of Tagawa (U.S. PG. Pub. No. 2011/0237477) and Ono (U.S. PG Pub. No. 2016/0257902).
In paragraph 10 Tamoto discloses a lubricating oil composition comprising a base oil having a viscosity of 2 to 10 mm2/s at 100° C, and a metallocene-catalyzed polyalphaolefin (mPAO), as recited in component (A) of claim 1. In paragraphs 19-21 and 24 Tamoto discloses that the base oil having a viscosity of 2 to 10 mm2/s at 100° C can be a mixture of a mineral base oil, as recited in component (B) of claim 1, and a synthetic base oil, which can be an ester as recited in component (C) of claim 1. In paragraph 101 and Table 1 Tamoto discloses compositions comprising 30 to 50% by weight of mPAO, 21.8 to 41.8% by weight of mineral oil, and 20% by weight of ester, within or overlapping the ranges recited for component (A) of claims 3 and 19 and component (B) of claims 19-20 and component (C) of claim 1. In paragraph 24 Tamoto discloses that the synthetic base oil, corresponding to the ester component is preferably 2/s at 100° C and a viscosity index of 170 or more. At a viscosity index of 170, 40 to 150 mm2/s at 100° C translates to a kinematic viscosity of about 340 to about 2250 mm2/s at 40° C , overlapping the range recited in claim 5. In paragraph 27 Tamoto discloses that the mPAO is preferably derived from 1-octene, 1-decene, or 1-dodecene, meeting the limitations of claims 6-7. In paragraph 64 Tamoto discloses that the composition can comprise an acidic phosphate ester amine salt (“alkyl or aryl acid phosphate, an amine salt thereof”), as recited in component (E) of claim 17. The differences between Tamoto and the currently presented claims are:
i) Tamoto does not disclose the specific mineral oil recited in component (B) of claim 1.
ii) Tamoto discloses in paragraph 65 that the composition can comprise additional additives, but does not specifically disclose the olefin copolymer viscosity index improver of claims 9-10.
iii) Some of the ranges of Tamoto and Tagawa overlap or encompass the claimed ranges rather than falling within them.

With respect to i), in paragraphs 127-129 and 133-134 Tagawa discloses a composition comprising a lubricating base oil of a first embodiment, which can be a mineral oil, in combination with another base oil which can include polyalphaolefins and esters, as in the composition of Tamoto. In paragraph 147 Tagawa discloses that the initial boiling point (IBP) of the base oil is even more preferably 340-370° C, while the 5% distillation temperature (T5) is even more preferably 360-390° C. Claim 1 requires the temperature difference between the 2% and 5% distillation temperatures to be 20.4° C or less. Since the maximum temperature difference between the IBP and T5 at the high end of the IBP range or the low end of the T5 range is 20° C, and the difference between the 2% distillation temperature (T2) and T5 will be even smaller than the difference between IBP and T5, the range of differences between T2 and T5 in Tagawa will clearly overlap the range of 20.4° C or less required in claim 1. The inclusion of the mineral oil of Tagawa as the mineral oil in the composition of Tamoto therefore leads to a composition meeting the limitations of claims 1-8.
With respect to ii), Tagawa discloses in paragraph 132 that the composition preferably further comprises a viscosity index improver. In paragraph 156 Tagawa discloses that the viscosity index improver can be various olefin copolymers, as recited in claim 9. In paragraph 176 Tagawa discloses that the viscosity index improver is most preferably present in an amount of 5 to 20% by weight, overlapping the range recited in claim 10. The further inclusion of the olefin copolymer viscosity index improver of 
It would have been obvious to one of ordinary skill in the art to use the mineral oil of Tagawa as the mineral oil in the composition of Tamoto, since Tagawa discloses in paragraph 149 that a base oil with the disclosed distillation properties leads to improved low-temperature viscosity and reduced evaporation loss. It would have been obvious to one of ordinary skill in the art to include the viscosity index improver of Tagawa in the composition of Tamoto in order to further improve the viscosity-temperature properties of the composition, noting that Tamoto indicates, for example in paragraph 26, that a composition with a high viscosity index is desired.
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to iv), Ono discloses in paragraphs 11-17 a gear oil composition comprising an ester base oil. In paragraph 31 Ono teaches that the ester can be a partial ester, as recited in component (C) of claim 1, and specifically discloses various specific esters recited in claims 16 and meeting the limitations of the esters of claims 8, 13, and 15. 
It would have been obvious to one of ordinary skill in the art to include use the partial esters of Ono as the ester base oil in the composition of Tamoto, since Ono teaches that they are suitable ester base oils for use in a gear oil, and that they have equivalent use to the complete esters disclosed in paragraph 29 of Tamoto. 

	In light of the above, claims 1-17 and 19-20 are rendered obvious by Tamoto in view of Tagawa and Ono.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tamoto in view of Tagawa and Ono as applied to claims 1-17 and 19-20 above, and further in view of Okada (U.S. PG Pub. No. 2011/0275867).
The discussion of Tamoto, Tagawa, and Ono in paragraph 3 above is incorporated here by reference. Tamoto (paragraph 1) and Ono (paragraph 1) discloses compositions useful as a step-up gear oil, and Ono specifically discloses that the step-up gear oil composition can be useful for wind power generation, but Tamoto and Ono do not disclose compositions having a kinematic viscosity at 40° C within the range recited in claim 18.
In paragraph 16 Okada discloses a lubricating oil for use with a step-up gear for wind power generation. In paragraph 66 Okada discloses that the composition preferably has a kinematic viscosity of 300 to 340 mm2/s at 40° C, within the range recited in claim 18. Formulating the composition of Tamoto, Tagawa, and Ono to have the viscosity taught by Okada therefore meets the limitations of claim 18.
.


Response to Arguments
Applicant's arguments filed 11/9/21 and 11/10/21 have been fully considered but they are not persuasive. Applicant argues that Tamoto and Tagawa do not disclose the partial ester of the amended claims, but as discussed in the above rejection, Ono discloses the claimed partial ester base oils as base oils in gear oil compositions, and discloses them as having equivalent use to complete esters. Applicant also argues that the data supplied in the specification demonstrates that compositions comprising less than 6% by weight of ester fail the FZG seizure test. It is noted that Tamoto discloses an ester oil concentration of 20% in the cited example, in paragraph 24 discloses a preferred range of 5 to 30% for the synthetic oil, more preferably 10 to 25% by weight. Applicant’s comparative example comprising 3% by weight of the ester oil are therefore not reflective of the Tamoto reference, which is the closest prior art, and even comparative example 6, which comprises 5% by weight, is not reflective of the more preferred embodiments of Tamoto. Additionally, the limited inventive examples provided by applicant are not sufficient to establish superior FZG seizure test results commensurate in scope with the claims, which recite compositions comprising broad or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771